DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title has been withdrawn due to Applicant’s amendment.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments at pages 9-10 of the Remarks are directed to Step 2A, Prong Two, of the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (hereinafter “Guidance”).  Specifically, Applicant argues at the second full paragraph of page 9 that “the claims are not directed to abstract ideas as the claims are necessarily root in (and inextricably tied to) computer technology in order to overcome a problem specifically arising in the realm of using an enterprise architecture (EA) tool. . . . the claims are directed to a practical application.”  The examiner respectfully disagrees.
The examiner notes that the Guidance is controlling for current examination procedure.  

(Guidance at 51).

	Therefore, Applicant’s comparisons to Example 1 and 2 of the 2015 Guidance on page 10 of the Remarks are not consistent with current procedure.  
This guidance does not constitute substantive rulemaking and does not have the force and effect of law. The guidance sets out agency policy with respect to the USPTO's interpretation of the subject matter eligibility requirements of 35 U.S.C. 101 in view of decisions by the Supreme Court and the Federal Circuit. The guidance was developed as a tool for internal USPTO management and does not create any right or benefit, substantive or procedural, enforceable by any party against the USPTO. Rejections will continue to be based upon the substantive law, and it is those rejections that are appealable to the Patent Trial and Appeal Board (PTAB) and the courts. All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance. Failure of USPTO personnel to follow the guidance, however, is not, in itself, a proper basis for either an appeal or a petition. 
(Guidance at 51) (emphasis added).




*** Decision on Appeal, reproduction start at page 14, second full paragraph ***


    PNG
    media_image1.png
    311
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    834
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    823
    598
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    239
    585
    media_image5.png
    Greyscale


*** Decision on Appeal, reproduction end at page 18, second full paragraph ***

Finally, Applicant’s last paragraph at page 10 of the Remarks reproduces a quotation from the Digitech case, but does not provide any arguments in support of the alleged “additional inventive features”.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 16-18, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In January 2019, the United States Patent and Trademark Office ("USPTO") published revised guidance on the application of § 101. See USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("Guidance").  Under that guidance, we first look to whether the claim recites:
any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
additional elements that integrate  the judicial exception into a practical application (see MANUAL OF PATENT EXAMINING PROCEDURE (MPEP) §§ 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 10.2019, June 2020)).
Only if a claim (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see 
simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Guidance, 84 Fed. Reg. at 56.

As the Specification explains, a cloud computing network can use various tools to automate deploying, arranging, coordinating, and managing computer systems, middleware, and associated services. Spec. ¶ 8. These tools include EA tools that collect and model information relating to business transactions as well as the applications and technology that implement those transactions. Id. To this end, EA tools organize information via a data methodology, such as a canonical or non-canonical model, a tree-like representation, etc. Id.
EA tools can include information from different users' perspectives, such as business and information technology (IT) perspectives, and different users can add information from their perspective. See Spec. ¶¶ 9, 27-29.  This added information can include "shortcuts," such that the information may not fully describe the execution of various applications that perform the shortcut. Spec. ¶ 9.  Moreover, shortcuts can include "intermediaries," namely applications or processes that are executed from a single selection.  Id.	Shortcuts can also be categorized by their type, namely those that operate with the same or similar function. Id.
A key aspect of the disclosed invention is (1) collecting data relating to identified shortcuts, including information relating to their associated applications, and (2) adding this collected data to a data model corresponding to the EA tool. Spec. ¶ 10. Figures 3 See Spec. ¶¶ 23-29.
Another key aspect of the invention is determining unknown intermediaries for each identified shortcut. Spec. ¶¶ 34, 44. To this end, imported information relating to the application architecture is used to determine applications and/or interactions that are executed when a particular shortcut is used. Spec. ¶ 44.

	Guidance Step 1 Analysis:
Turning to claims 1, 21, and 27, the claims recite a system, non-transitory computer readable medium, and a method, respectively.  Therefore, the claims fall within the categories of § 101.  

Guidance Revised Step 2A:
Nevertheless, a determination must still made as to whether the claim is directed to a judicial exception, namely an abstract idea.  To this end, a determination must be made whether the claim (1) recites a judicial exception, and (2) fails to integrate the exception into a practical application.  If both elements are satisfied, the claim is directed to a judicial exception under step 2A.

Guidance Revised Step 2A, Prong One Analysis:
To determine whether a claim recites an abstract idea, (1) identify the claim's specific limitations that recite an abstract  idea, and (2) determine whether the identified 
Here, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, all of limitations recited by claims 1, 21, and 27 fit squarely within at least one of the above categories of the USPTO's guidelines. When read as a whole, the recited limitations are directed to representing information for an EA tool by determining processes associated with identified intermediaries and shortcuts.  That is, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, the claimed limitations recite mental processes and certain methods of organizing human activity including business relations and managing personal relationships or interactions between people. See Guidance, 84 Fed. Reg. at 52.

First, the limitation calling for "generate a representation of data to represent information for an enterprise architecture tool associated with a plurality of user perspectives, wherein the enterprise architecture tool is configured to organize the information via a data methodology" can be done entirely mentally by merely thinking about this model or writing it down on a piece of paper.  This is despite the Specification's paragraph 10 indicating that a data model includes data representations that can be in a canonical model and includes non-canonical model data types.
Notwithstanding this description, the Specification does not define the term "data model," unlike other terms whose concrete definitions leave no doubt as to their See, e.g., Spec. ¶¶ 14, 45 (defining "configuration file," "logic," "a," and "a number of something" explicitly).
The term "data model" is understood in the art as "[a]n abstract model of some real-world situation or domain of interest about which information is to be held in a database and for which the logical schema for that database encodes." OXFORD DICTIONARY OF COMPUTING 130 (6th ed. 2008) ("Oxford Computing Dictionary") (internal quotation marks omitted). That dictionary adds that "[t]he term data model . . . is also used for a set of logical abstractions employed in constructing such a model." Id.
Another special-purpose dictionary defines the term "data model," in pertinent part, as "[a] description of the organization of data in a manner that reflects the information structure of an enterprise." IBM DICTIONARY OF COMPUTING 173 (10th ed. 1994) ("IBM Computing Dictionary").  [Dictionary NPL documents mailed by PTAB on 09/02/2020 and made of record in the file wrapper on that date].
Given these broad definitions, a "data model," namely (1) a set of logical abstractions employed in constructing an abstract model of some real-world situation or domain of interest, or (2) a description of the organization of data in a manner reflecting an enterprise's information structure, can be generated entirely mentally or with pen and paper.  Therefore, the recited representation of data generation function falls squarely within the mental processes category of the USPTO's guidelines and, therefore, recites an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary mental processes including observation and evaluation). That the Oxford Computing Dictionary defines the term "data model" in terms of abstractions, namely a set of logical abstractions that are used to construct an abstract model, only underscores that generating a data model as claimed is an abstract idea.
Second, the limitation calling for “receiv[ing] a plurality of categorizations of data types to include within the representation of data, wherein data within each categorization of data type is associated with a feature of a plurality of features, and wherein the plurality of categorizations include canonical model data types and non-canonical model data types” can not only be done entirely mentally or with pen and paper, but the data types can also be received from others via oral or written communication.  In short, the recited receiving limitation fits squarely in the mental processes and certain methods of organizing human activity categories of the USPTO's guidelines and, therefore, recites an abstract idea. See Guidance, 84 Fed. Reg. at 52 (listing exemplary methods of organizing human activity, including personal interactions and following rules or instructions).
Lastly, the limitations calling for (1) "defin[ing] a plurality of categories of shortcuts, wherein each category of shortcut operates with one of the plurality of features"; (2) "identify[ing] a first intermediary executed from a single selection within the representation of data”; (3) categoriz[ing] the identified  first intermediary into one of the defined plurality of categories of shortcuts "; (4) "determin[ing] one or more unknown executed applications and processes of the identified first intermediary executed from the single selection based on the received plurality of categorizations of data types by determining a number of applications and interactions executed when a particular shortcut is utilized"; and (5) “utilize the determined one or more unknown executed applications and processes of the identified first intermediary executed from the single selection to generate a design pattern comprising a canonical model data type, the design pattern configured to communicate between different categorizations of data types in a group including the feature of the plurality of features and information relating to the determined one or more unknown executed 
Therefore, apart from the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium, the recited limitations fall squarely within the mental processes and certain methods of organizing human activity categories of the USPTO's guidelines and, therefore, recite an abstract idea. See Guidance, 84 Fed. Reg. at 52.

Guidance Revised Step 2A, Prong Two Analysis:
Notably, the three elements enumerated above are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 21, and 27 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claims 1, 21, and 27 as a whole.


Guidance Step 2B Analysis:
Turning to Alice/Mayo step two, the additional recited elements of claims 1, 21, and 27, namely the recited (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium – when considered individually and as an ordered combination – do not provide an inventive concept that amounts to significantly more than the abstract idea when reading the claims as a whole. See Guidance, 84 Fed. Reg. at 56. As noted above, the claimed invention merely uses generic computing components to implement the recited abstract idea.  The claimed (1) "processor"; (2) "memory storing instructions"; and (3) non-transitory computer readable medium are the additional recited elements whose generic computing functionality is well-understood, routine, and conventional. 
As noted previously by the PTAB’s 09/02/2020 Decision, there is ample evidence of this generic computing functionality in not only the case law, but also Appellant's own Specification. See, Spec. ¶¶ 1, 11-22, 45 (describing generic computer components used to implement the invention). Therefore, the additional recited elements do not add significantly more than the abstract idea to render the claims patent­eligible.
In conclusion, the additional recited elements – considered individually and Step 2 of the Guidance when reading claims 1, 21, and 27 as a whole. See Guidance, 84 Fed. Reg. at 56.

Dependent claims 2-6, 16-18, 22-26, and 28-31:
	Claim 2 depends on claim 1, discussed above, and further recites a data model which is capable of including categorizations of data types.  Claim 3 depends on claim 2, and further recites that at least one of the categorizations include information relating to the first intermediary.
Claim 4 depends on claim 1, discussed above, and further recites defining categories of shortcuts within a configuration file.
Claim 5 depends on claim 1, discussed above, and further recites that the first intermediary is a shortcut that uses a plurality of applications.  Claim 6 depends on claim 5, discussed above, and further recites determining the plurality of applications and generating a model which includes those applications.
Claims 16- 18 depend on claim 1, discussed above, and further recite what underlying information the representation of data represents.

	Claims 22-26 correspond to claims 2-6, and claims 28-31 correspond to claims 2-5, respectively.

	Similar to the rationale discussed above, dependent claims 2-6, 16-18, 22-26, and 28-31 recite limitations that further define the form or type of data applied to the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152